Fuller, J.
This cross appeal by the plaintiff from that portion of an order of the trial court which modifies a temporary restraining order, by vacating the same so far as it affects property not owned or controlled by plaintiff, is ruled by a decision of this court entered at this term (8 S. D. 558, 67 N. W. 623), in the same action, on appeal by the defendants from that portion of said order which restrains the defendants from entering upon the premises of plaintiff, for the purpose of opening and constructing a public highway upon a section line. The law upon which that case was reversed, here applied as it must be, leads to an affirmance of that portion of the order from which this appeal was taken; and it is so ordered.